Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 40, 52, 77-78, 88-89, 134, 144, 169-170, 172-174, 182-185 and 187-230 are pending. Claims 206-230 have been added. Claims 25, 76, 171, 175 and 186 have been canceled. Claims 40, 52, 169, 173 and 191 have been amended. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 60 wherein J is a cysteine-reactive acrylamide D-nipecotic acid moiety, X1 is R-octenyl alanine, and X2 is S-pentenyl alanine. 
Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to another species (i.e. SEQ ID NO: 61), and a reference was discovered that rendered it obvious. As a result, claims 52, 78, 169, 187-190, 195-197, 199, 203-205, 208 and 216-218 have been examined and claims 1, 40, 77, 88-89, 134, 144, 170, 172-174, 182-185, 191-194, 198, 200-202, 206-207, 209-215, 219-230 are withdrawn from consideration. While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claim 208 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 208 recites the limitation "the stabilized peptide" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 208 is drawn to a method of treating an MCL-1-expressing and a BFL-1/A1-expressing disease or an MCL-1-dependent and a BFL-1/A1-depent disease comprising administering the stabilized peptide of claim 78. The metes and bounds of an MCL-1-expressing and a BFL-1/A1-expressing disease or an MCL-1-dependent and a BFL-1/A1-depent disease are indefinite. One of ordinary skill in the art would not know which diseases are encompassed by the claim. To overcome the rejection of claim 208, Applicant should amend the claim to recite specific diseases. 
	 
Claim Rejections - 35 USC § 102
The rejection of claims 25, 40, 52, 169-170 and 186-190 under 35 USC 102(a)(1) as being anticipated by Walensky et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 52, 169 and 187-190 are rejected under 35 U.S.C. 103 as being unpatentable over Walensky et al. (WO 2017/040329).
With respect to claim 52, Walensky et al. teach a polypeptide that binds to Bfl-1, the polypeptide comprising the amino acid sequence: 
(i) JEVESATQLRXFGDXLNFRQKLL (SEQ ID NO:24); (ii) JIAQELRXIGDXFNAYYARR (SEQ ID NO:30); or (iii) JAT8LRRFGDXLNFRQ (SEQ ID NO:62), wherein J is a non-natural electrophile containing amino acid or an electrophilic warhead that does not comprise an amino acid, X is a non-natural amino acid, and 8 is R-octenyl alanine (claim 63), and further teach that amino acids at position i and i+7 (which corresponds to instant X1 and X2) are crosslinked (page 26, lines 4-12).
1LRRFGDX2ANFRQ) is an alanine instead of a leucine (underlined and bolded in both peptides).
However, Walensky et al. teach that 1 amino acid can be substituted in SEQ ID NO: 62 on the Bfl-1 interacting alpha-helical face (page 35, lines 1-5), and further teach that the Bfl-1 interacting residues are Leu-21, Glu-22, Val-23, Glu-24, Cys-25, Ala-26, Gln-28, Leu-29, Arg-30, Phe-32, Gly-33, Asp-34, Leu-36, Asn-37, Gln-40 (page 21, lines 23-25). 
Walensky et al. also teach that the substitution is a conservative substitution (page 21, lines 25-26), and also teach that “[a] "conservative amino acid substitution" can include substitutions in which one amino acid residue is replaced with another amino acid residue having a similar side chain. Families of amino acid residues having similar side chains have been defined in the art. These families include amino acids with nonpolar side chains (e.g., alanine, valine, leucine, isoleucine, proline, phenylalanine, methionine, tryptophan) (page 23, lines 3-12).
Given the finite possibilities, it would have been obvious to one of ordinary skill in the art to substitute Leu-36 with Ala, as suggested by Walensky et al.
Furthermore, the MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) (MPEP 2144.09), and 
Therefore, the skilled artisan would have been motivated to substitute Leu-36 (in SEQ ID NO: 62) with Ala, and would have reasonably expected the resulting peptide (which corresponds to instantly claimed SEQ ID NO: 61) to have similar properties.
With respect to claim 169, Walensky et al. teach pharmaceutical compositions comprising the stabilized peptides and a pharmaceutically acceptable carrier (page 35, lines 24-28; claim 69).
With respect to claim 187, Walensky et al. teach that 8 (which corresponds to instant X1) is R-octenyl alanine, X is S-pentenyl alanine (page 7, lines 1-12; claims 40, 49 and 63), and further teach that amino acids at position i and i+7 (which corresponds to instant X1 and X2) are crosslinked (page 26, lines 4-12).
With respect to claims 188-190, Walensky et al. teach that the warhead is a non-natural amino acid bearing an electrophilic group that is selected from the group consisting of: (S )-1-acryloylpyrrolidine-3-carboxamide; 1-acrylopiperidine-4-carboxamide, (R)-1 acryloylpiperidine-3-carboxamide; (S)-1-acryloylpiperidine-3-carboxamide; (S)-1-acryloylpyyrolidine-2-carboxamide; (R)-1-acryloylpyrrolidine-2-carboxamide; (E)-4-(dimethylamino)but-2-enamide; and acrylamide (claim 45; page 6, lines 7-13).

Allowable Subject Matter
Claims 78, 195-197, 199, 203-205 and 216-218 are allowed.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52, 169 and 187-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of U.S. Patent No. 11078246 (cited in the IDS filed on 12/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same peptide.
With respect to claim 52, ‘246 claims a polypeptide that binds to Bfl-1, the polypeptide comprising the amino acid sequence JAT8LRRFGDXLNFRQ (SEQ ID NO:62), with 1 or 2 amino acid substitutions, wherein J is a non-natural electrophile containing amino acid or an electrophilic warhead that does not comprise an amino acid at the N-terminus of the amino acid sequence, 8 is R-octenyl alanine, and X is a non-natural amino acid with an olefinic side chain (claims 49 and 63). Please note that residues 8 and X (which corresponds to instant X1 and X2) are crosslinked (claim 64).
1LRRFGDX2ANFRQ) is an alanine instead of a leucine (underlined and bolded in both peptides).
However, ‘246 teaches that the substitution is a conservative substitution in which one amino acid residue is replaced with another amino acid residue having a similar side chain. Families of amino acid residues having similar side chains have been defined in the art. These families include amino acids with nonpolar side chains (e.g., alanine, valine, leucine, isoleucine, proline, phenylalanine, methionine, tryptophan) (column 15, lines 16-20).
Given the finite possibilities, it would have been obvious to one of ordinary skill in the art to substitute the leucine residue (underlined and bolded above) with Ala, because ‘246 suggests a conservative substitution of an amino acid, and further because it is well known in the art that a leucine to alanine is a conservative substitution.
Furthermore, the MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) (MPEP 2144.09), and further states that “[I]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to 
Therefore, the skilled artisan would have been motivated to substitute the leucine residue (in SEQ ID NO: 62) with alanine, and would have reasonably expected the resulting peptide (which corresponds to instantly claimed SEQ ID NO: 61) to have similar properties.
With respect to claim 169, ‘246 claims a pharmaceutical composition comprising the polypeptide and a pharmaceutically acceptable carrier (claim 65).
With respect to claim 187, ‘246 claims that the peptide is stapled, wherein X is S-pentenyl alanine, and wherein the R-octenyl alanine is linked to the S-pentenyl alanine (claim 64).
With respect to claims 188-190, ‘246 claims that J is (S )-1-acryloylpyrrolidine-3-carboxamide; 1-acrylopiperidine-4-carboxamide, (R)-1 acryloylpiperidine-3-carboxamide; (S)-1-acryloylpiperidine-3-carboxamide; (S)-1-acryloylpyyrolidine-2-carboxamide; (R)-1-acryloylpyrrolidine-2-carboxamide; (E)-4-(dimethylamino)but-2-enamide; and acrylamide (claim 67).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/15/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658